UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7145


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

VERNON A. COLLINS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:87-cr-00338-CCB-1; 1:16-cv-00028-CCB)


Submitted:   December 30, 2016            Decided:   January 5, 2017


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vernon A. Collins, Appellant Pro Se. Debra Lynn Dwyer, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Vernon     A.    Collins    seeks      to    appeal     the     district    court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion. *                            The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.             28   U.S.C.    § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,    a   prisoner         satisfies     this   standard      by

demonstrating         that     reasonable        jurists     would     find     that     the

district       court’s      assessment    of      the    constitutional         claims    is

debatable      or     wrong.     Slack    v.      McDaniel,      529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and   that       the    motion   states     a   debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.




      * Although Collins insists that the district court
improperly construed his motion as a § 2255 motion rather than a
former Fed. R. Crim. P. 35(a) motion, we conclude that Collins’
substantive claim is not cognizable under former Rule 35(a), and
therefore, the district court’s construction of the motion was
not erroneous. See United States v. Pavlico, 961 F.2d 440, 443
(4th Cir. 1992).



                                             2
     We have independently reviewed the record and conclude that

Collins has not made the requisite showing.               Accordingly, we

deny a certificate of appealability and dismiss the appeal.               We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3